Citation Nr: 1450982	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  10-00 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Propriety in the reduction of Department of Veterans Affairs compensation benefits for the purpose of recouping military drill pay for 53 days during the fiscal year 2009.

2.  Entitlement to an initial compensable rating for left hamstring disability.

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder, prior to March 26, 2010.

4.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder, beginning March 26, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to January 1978, from August 2002 to March 2003, and from March 2005 to November 2007.  This case comes properly before the Board of Veterans' Appeals (Board) on appeal from rating and administrative decisions issued by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.

The issues of increased ratings for a left hamstring disability and posttraumatic stress disorder (PTSD) are addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  The Defense Manpower Data Center (DMDC) reported that the Veteran received drill pay for 53 days for fiscal year 2009.

2. The Veteran's disability compensation benefits were properly offset for 53 days due to receipt of military drill pay for fiscal year 2009.


CONCLUSION OF LAW

The offset of 53 days of disability compensation benefits due to receipt of military drill pay for fiscal year 2009 was proper.  38 U.S.C.A. §§ 5107, 5304(c) (West 2002); 38 C.F.R. §§ 3.654, 3.700 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to regulatory criteria, not more than one award of pension, compensation, or emergency officers' regular or reserve retirement pay will be made concurrently to any person based on his or her own service except as provided in 38 C.F.R. § 3.803 (2014) relating to naval pension and 38 C.F.R. § 3.750(c) (2014) relating to waiver of retirement pay.  38 U.S.C.A. § 5304(c) prohibits the receipt of VA disability compensation benefits for any period for which the person receives active service pay.  See 38 C.F.R. §§ 3.654, 3.700.  This includes active duty pay, drill, and active duty for training payments, and inactive duty for training payments made to Reservists and members of the National Guard.  See 38 C.F.R. § 3.700.

Reservists may waive their pension, compensation, or retirement pay for periods of field training, instruction, other duty, or drills.  A waiver may include prospective periods and contain a right of recoupment for the days for which the reservist did not receive payment for duty by reason of failure to report for duty.  38 C.F.R. § 3.700(a)(1)(iii).

Review of the record reveals that the Veteran has received VA disability compensation benefits since November 2007.  In March 2011, the RO sent a VA Form 21-8951, "Notice of Waiver of VA Compensation or Pension to Receive Military Pay and Allowances" to the Veteran.  The form, completed by the DMDC, reflected that he served 53 training days in fiscal year 2009.  The form notified him that active or inactive duty training pay could not legally be paid concurrently with VA disability compensation, and that he could elect to keep the training pay and waive his VA benefits for the days when he was paid training pay.  The Veteran did not waive his VA benefits or otherwise respond to the form.  

As proposed in a March 2011 letter, in May 2011, the RO notified the Veteran that his monthly benefits payments would be adjusted from June 1, 2011, to July 24, 2011, to offset the 53 days he received training pay in 2009.

In the instant case, the Veteran does not dispute having received military pay for drill training for fiscal year 2009.  In addition, there is no dispute as to whether he was in receipt of VA disability compensation benefits during fiscal year 2009.  Instead, the Veteran argues that VA erred by withholding money from his February 2011 and March 2011 disability compensation payments to offset his 2009 drill days and then again from June to July of 2011.  

The record shows that in September 2010, the RO sent the Veteran a VA Form 21-8951, "Notice of Waiver of VA Compensation or Pension to Receive Military Pay and Allowances" reflecting that he received training pay for 58 days in 2008.  The Veteran did not waive his VA benefits for these days.  In a letter dated later that same month, the RO notified the Veteran that his VA compensation benefits payments would be withheld from February 1, 2011, until March 29, 2011, to offset the payments received for his 2008 training days.

Based on a review of the record, the Board finds that recoupment of the Veteran's VA compensation to account for his receipt of military drill pay during fiscal year 2009 was warranted.  The record shows, and the Veteran does not dispute, that he received drill pay for 53 days in 2009, which was properly offset from his VA benefits payments in June and July of 2011.  Although the Veteran is correct in that his VA benefits were also reduced in February and March of 2011, VA undertook this action in order to offset the payments he received for 58 days of drill training in 2008.  Accordingly, the Board finds that the evidence shows that the offset of VA disability compensation benefits for 53 days due to the receipt of military drill pay in fiscal year 2009 was proper.

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  The facts in this case are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  .


ORDER

The reduction of VA compensation benefits on account of 53 days of military drill pay for fiscal year 2009 was proper.


REMAND

Additional development is needed before the Board can decide the Veteran's remaining claims.

The Veteran seeks an initial compensable rating for his service-connected left hamstring disability.  The record shows that he was afforded a VA examination to assess his disability in May 2008.  The May 2008 VA examination report is over six years old and does not reflect the current manifestations of the Veteran's disability.  Additionally, VA and private medical records associated with the claims file thereafter do not include any clinical findings or reported symptomatology pertinent to his left hamstring.  As the most comprehensive assessment of the Veteran's left hamstring disability is over six years old and the subsequent medical evidence does not include any evaluations of the disorder, a new examination is warranted to determine the severity of his service-connected disability.  See 38 U.S.C.A. § 5103A; see generally Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

As for the PTSD claim, in a September 2010 rating decision, the RO continued the 30 percent rating assigned for the Veteran's service-connected PTSD.  In February 2011, the Veteran filed a notice of disagreement as to September 2010 rating decision.  The RO readjudicated the claim in a January 2014 rating decision, and assigned an increased 50 percent rating for the Veteran's PTSD, effective March 26, 2010.  In an August 2014 brief, the Veteran's representative relayed that the Veteran continued to seek an increased rating for his PTSD.  To date, the Veteran has not been provided with a statement of the case with respect to his claim.  Therefore, the issue must be remanded for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Issue a statement of the case to the Veteran and his representative concerning the issue of an increased rating for PTSD, rated as 30 percent disabling prior to March 26, 2010, and as 50 percent disabling from that date.  The Veteran must be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal, the RO must ensure that all indicated development is completed before the matter or matters are returned to the Board for further appellate action.

3.  After the above development is completed, the Veteran must be afforded a VA examination to determine the current severity of the Veteran's service-connected left hamstring disability.  The Veteran's entire electronic file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary testing must be accomplished.  The examiner must provide accurate and fully descriptive assessment of all reported symptomology associated with the service-connected left hamstring disability.  All pertinent physical examination findings must be reported.  The examiner must specify the Muscle Group involved and opine whether the degree of disability is severe, moderately severe, moderate, or slight.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic file demonstrating any notice that was sent was returned as undeliverable.

5.  The examination report or reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If the report or reports is deficient in any manner, implement corrective procedures at once.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the claim for an increased rating for a left hamstring disability.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence and argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


